— In a negligence action to recover damages for injury to property, defendants appeal from so much of an order of the Supreme Court, Dutchess County (Jiudice, J.); dated June 17, 1981, as denied their motion for a protective order as to certain items in plaintiff’s notice for discovery and inspection. Order modified, by deleting from the concluding paragraph the provision which determines that Item No. 8 is discoverable and denying a protective order as to said item, and substituting a provision granting the motion for a protective order as to Item No. 8. As so modified, order affirmed, insofar as appealed from, without costs or disbursements. Defendants’ time to comply with remaining items of the notice for discovery is extended until 20 days after service upon them of a copy of the order to be made hereon, with notice of entry. A reading of the short form order appealed from indicates that the court intended to grant defendants’ request for a protective order as to Item No. 8. However, in the concluding paragraph thereof denying a protective order as to enumerated items in the notice for discovery and inspection, Item No. 8 was inadvertently included. We accordingly delete that reference to Item No. 8 so that the order may comport with the intention of the court. Damiani, J. P., O’Connor, Thompson and Niehoff, JJ., concur.